DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	This Office Action is in response to Applicant's Restriction Requirement remarks filed on December 6, 2021. Claim(s) 25-41 are pending and examined on the merits herein.

Objection
 	In claims 37 and 38, “topical” is misspelled “tropical”. Appropriate action is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	Claims 25-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 US 11,154,522. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to topical composition for treating acne vulgaris in a subject, the composition comprising succinic acid, a nonionic surface active agent, and a molecular penetration enhancer,
wherein the nonionic surface active agent is the nonionic surface active agent is a sorbitan alkyl ester, a polyethoxylated alkyl sorbitan ester, or a polyoxypropylene glycol alkyl ether; the molecular penetration enhancer is selected from the group consisting of DMSO, dimethyl isosorbide, lauryl lactate, isopropyl myristate and combinations thereof, and the composition is suitable for delivering to epidermis and/or dermis, an amount of succinic acid that is at least about two-fold greater than that of succinic acid in vehicle in absence of the nonionic surface active agent and the molecular penetration enhancer. The patented claims are drawn to a topical composition for treating acne vulgaris in a subject, the composition comprising succinic acid, a nonionic surface active agent, and a molecular penetration enhancer selected from the group consisting of DMSO, dimethyl isosorbide, lauryl lactate, isopropyl myristate and combinations thereof, in a pharmaceutically acceptable preparation, wherein the succinic acid is present in the composition in an amount of 0.5-4 w/w %, the nonionic surface active agent is the nonionic surface active agent is a sorbitan alkyl ester, a polyethoxylated alkyl sorbitan ester, or a polyoxypropylene glycol alkyl ether present in the composition in an amount of 3 w/w % to 5 w/w %, the molecular penetration enhancer is present in the composition in an amount of 4-30 w/w %, the composition is suitable for delivering to epidermis and/or dermis, an amount of succinic acid that is at least about two-fold greater than that of succinic acid in vehicle in absence of the nonionic surface active agent and the molecular penetration enhancer, and the nonionic surface active agent is a sorbitan alkyl ester, a polyethoxylated alkyl sorbitan ester, or a polyoxypropylene glycol alkyl ether.
The two inventions overlap greatly in scope. Therefore, the instant claims are deemed unpatentable over the patented claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 25-42 are rejected under 35 U.S.C. 103 as being unpatentable over Tamarkin (US 9,101,662). 
Tamarkin teaches a waterless composition and foam as a vehicle in which an active pharmaceutical or cosmetic agent, when added is stable or stabilized by or its destabilization is impeded by the presence of a modulating agent (abstract).
Tamarkin teaches by selecting a suitable active agent, or a combination of at least two active agents, the foamable composition is useful in treating an animal or a human patient having any one of a variety of dermatological disorders, including dermatological pain, dermatological inflammation, acne, acne Vulgaris (column 47, lines 25-30; claim 23).
Tamarkin teaches the organic modulating agent can serve to stabilize an active agent in the foam composition, it often provides additional therapeutic properties to the composition. The following table exemplifies, the therapeutic benefits expected from an organic modulating agent (column 22, lines 29-64).

    PNG
    media_image1.png
    391
    321
    media_image1.png
    Greyscale

Tamarkin teaches Brij-30 (meeting the limitation of polyoxypropylene glycol alkyl ether) (column 28, line 24):

    PNG
    media_image2.png
    200
    305
    media_image2.png
    Greyscale

Tamarkin teaches polar solvent that can be contained in the foamable carrier of the present invention include dimethyl isosorbide, tetrahydrofurfuryl alcohol polyethyleneglycol ether (glycofurol), DMSO, pyrrolidones, (such as N-Methyl-2-pyrrolidone and 1-Methyl-2-pyrrolidinone), ethyl proxitol, dimethylacetamide (DMAc), PEG-type surfactants and alpha hydroxy acids, such as lactic acid and glycolic acid (column 12, lines 53).
Tamarkin teaches the treatment of an infected surface and for topical administration to the skin (column 11, lines 4-7).
Tamarkin teaches inclusion of a polyol and/or a PEG and a secondary polar solvent in the foamable composition facilitates a co-solvent effect, resulting increased concentrations of soluble active agent in the dosage form, thus facilitating enhanced skin penetration of the active agent. In many cases, increased penetration is positively correlated with improved clinical outcome. In certain case, attaining an increased drug penetration into the target site of action enables a decrease of treatment frequency, for example, from twice or three times daily to once daily (claim 2).
Tamarkin teaches a foamable waterless carrier for use with a therapeutically effective concentration of one or more active agents comprising: (i) about 25% to about 98% of at least polar solvent selected from the group consisting of (1) a polyol; and (2) a polyethylene glycol; 0% to about 75% of a secondary polar solvent; (ii) an effective amount of a modulating agent (iii) a stabilizing agent selected from the group consisting of a surface-active agent; about 0.01% to about 5% by weight of at least one polymeric agent and mixtures thereof. (iv) a liquefied or compressed gas propellant at a concentration of about 3% to about 25% by weight of the total composition (column 6, lines 2-36).
Regarding claims 41 and 42, Tamarkin teaches a method of treating an animal or a human patient having any one of a variety of dermatological disorders, including dermatological inflammation, acne, acne Vulgaris, among others (column 47, lines 25-30).
Tamarkin does not specifically teach wherein the subject is an adolescent.
It would have been obvious to one of ordinary skilled in the art at the time of filing to envision that adolescents would also benefit from the anti-acne formulations of Tamarkin.
Tamarkin does not teach the specific ranges of each compositional component as required by the instant claims.
 	The difference between Tamarkin and the claimed invention is that it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831,15 USPQ2d 1566 (Fed. Cir. 1990)).
 	However, based on the above, Tamarkin teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143), absent any secondary considerations. 
	Therefore, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited art.

Conclusion
Claims 25-42 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627